DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 1, “puff sensor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Bessant (U. S. 201r8/0146710).
Regarding claims 1, 13, Bessant discloses an aerosol generating device comprising: a first heater 14 configured to heat a liquid composition accommodated in a liquid storage 4 of a vaporizer; a puff sensor 22 configured to detect a pressure change in the aerosol generating device; and a controller 10 configured to: determine states of a plurality of sections constituting a puff pattern representing a pressure change over time, based on a signal received from the puff sensor 22, and control an operation of the first heater, based on the states of the plurality of sections.  Note plurality and is readable on selected periods of use of the device at start middle the heater based on puff sensor state at these various sections.  The results of puff sensor also read as constituting a puff pattern representations pressure change over time. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bessant in view of Counts (U. S. Patent 5,666,978).
Regarding claim 12, Bessant discloses the claimed invention except for further comprising: a second heater arranged in a case and configured to heat a cigarette inserted in the case; a mainstream passage providing fluid communication between the case and the vaporizer; and a puff sensor configured to detect a change in pressure of air passing through the mainstream passage, wherein the controller is further configured to control an operation of at least one of the first and second heaters based on the states of the plurality of sections.  Counts discloses a second heater at 43.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Bessant to provide such features as taught by Counts so as to provide for more uniform heating.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bessant. 
Regarding claim 22, Bessant discloses the claimed invention except for a computer readable recording medium having recorded thereon a computer program for executing.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Bessant to provide such features so as to provide to operate the device.
Claims 2-11, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the reference discloses the plurality of sections include a first section and a second section following the first section, and the controller is further configured to start the operation of the first heater based on the first section being determined as a pressure maintaining state and the second section being determined as a pressure falling state;  the controller is further configured to: calculate a slope cumulative value for each of the plurality of sections, and determine the states of the plurality of sections, based on the slope cumulative value of each of the plurality of sections;  the plurality of sections include a first section and a second section following the first section, and the controlling of the operation of the first heater includes starting the operation of the first heater based on the first section being determined as a pressure maintaining state and the second section being determined as a pressure falling state and the determining of the states of the plurality of sections includes: calculating a slope cumulative value for each of the plurality of sections, and determining the states of the plurality of sections based on the slope cumulative value of each of the plurality of sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831